IN THE SUPREME COURT OF THE STATE OF NEVADA


MICHAEL HUDSON,                                          No. 83319
Petitioner,
vs.
THE SECOND JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
WASHOE,
                                                           FILED
Respondent,                                                 AUG 2 6 2021
  and                                                      ELIZABETH A. BROWN
                                                         CLERK OF SUPREME COURT
THE STATE OF NEVADA,                                          < ‘,/
                                                        BY
Real Party in Interest.                                       DF_PtilY CLERK




                       ORDER DENYING PETITION

              This original pro se petition for a writ of habeas corpus
challenges petitioner's conviction. Petitioner asserts that (1) he was
sexually assaulted by prison staff; (2) illegally placed in a "sling hoise; (3)
subject to a separate "viscous assault"; (4) the State has committed records
fraud in his criminal case CR19-3112; and (5) he is innocent of the charges
brought against him.
              At the outset, we note that petitioner has not provided this
court with exhibits or other docurnentation that would support his claims
for relief.   See NRAP 21(a)(4) (providing the petitioner shall submit an
appendix containing all documents "essential to understand the matters set
forth in the petition); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
88 P.3d 840, 844 (2004) C`Petitioned cardies] the burden of demonstrating
that extraordinary relief is warranted.").
              Moreover, having considered the petition, we are not persuaded
that writ relief is warranted because petitioner has a plain, speedy, and




                        '
                                  ••         r                              •oy
                   adequate remedy available to him by way of an appeal from the district
                   court's denial of such relief in the first instance.     See NRAP 22 CAn

                   application for an original writ of habeas corpus should be made to the
                   appropriate district court. If an application is made to the district court and
                   denied, the proper remedy is by appeal from the district court's order
                   denying the writ."); see also Pan, 120 Nev. at 224, 88 P.3d at 841 (writ relief
                   is proper only when there is no plain, speedy, and adequate remedy at law).
                   Accordingly, we
                               ORDER the petition DENIED.




                                                       Hardesty



                                                        Parraguirre
                                                                        •
                                                                                       J.
                                                        Cadish




                   cc:   Michael Hudson
                         Attorney General/Carson City
                         Washoe County District Attorney




SUPREME COURT
      OF
    NEVADA
                                                          2
((>) i947A   Map